Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response Applicant’s Request for Reconsideration filed July 16, 2021. Claims 16-28 are pending in the application. Claims 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. Claims 16 and 19-28 will presently be examined to the extent they read on the elected subject matter of record.
Status of the Claims
The objection to the Specification is withdrawn due to Applicant’s amendment to the Specification. 
The rejection of claims 16, 19-22 and 24-28 under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 8,193,198) is maintained.
The rejection of Claim 23 under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 8,193,198) and further in view of Tranel et al. (US 2007/0050863) and/or the Rousonelos Publication (2012, Weed Science, Rousonelos et al.) is maintained.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 19-22 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 8,193,198).
Applicant’s Invention
Applicant claims a method for controlling the growth of PPO resistant weeds, which comprises contacting such weeds, parts of it, its propagation material or its habitat with compounds of formula (I)
    PNG
    media_image1.png
    149
    477
    media_image1.png
    Greyscale
, wherein the PPO resistant weeds are weeds, that are resistant to PPO-inhibiting herbicides except compounds of formula (I); and wherein the application of the compound of formula (I) is during and/or after the emergence of the PPO resistant weeds.
Determination of the scope of the content of the prior art
 (MPEP 2141.01)
Regarding claim 16, Ko et al. teach an herbicide including a uracil compound, wherein the uracil compound is represented by the Formula I
    PNG
    media_image2.png
    127
    288
    media_image2.png
    Greyscale
 (col. 2, lines 32-67). Ko et al. teach the uracil compound exhibits a wide herbicidal effect against not only grass weeds but also broadleaf weeds upon foliar treatment (col. 25, lines 19-21).
Regarding claim 19, Ko et al. teach the herbicidal composition is used in an amount of 10 g to 400 g per hectare. The application rate of the upper limits 201 g/ha-400 g/ha, that is taught by Ko et al., falls within the claimed range of 200 g/ha or lower of at least one PPO-inhibiting herbicide except the compound of formula (I).
Ambrosia trifida, Ambrosia artemisiifolia var. elatior, Acalypha australis, Amaranthus lividus, and Amaranthus hybridus var. patulus.
Regarding claims 21 and 22, Ko et al. teach Ambrosia artemisiifolia, which is ragweed; Acalypha australis, which is Asian copperleaf; Amaranthus hybridus, which is smooth pigweed.
Regarding claim 24, Ko et al. teach particularly preferable compounds include3-[[2-[2-chloro-5-(3,6-dihydro-3-methyl-2,6-dioxo-4-trifluoromethyl-1(2H)-pyrimidinyl)-4-fluorophenoxy]-1-oxopropyl]amino]propionic acid methyl ester (Compound No. 1), which is elected compound tiafenacil (col. 11, lines 39-42).
Regarding claim 25, Ko et al. teach the herbicide composition further comprises a commonly used active ingredient having an agrochemical activity as an active ingredient (col. 25, lines 34-37).
Regarding claim 26, known active ingredients are selected from the group consisting of acetyl-CoA carboxylase inhibitor (ACC), acetolactate synthase inhibitor (ALS), amide, auxin herbicide, auxin transport inhibitor, carotenoid biosynthesis inhibitor, enolpyruvylshikimate 3-phosphate synthase inhibitor (ESPS), glutamine synthetase inhibitor, lipid biosynthesis inhibitor, mitosis inhibitor, protoporphyrinogen IX oxidase inhibitor, photosynthesis inhibitor (col. 25, lines 40-48). Ko et al. teach the protoporphyrinogen IX inhibitor is sulfentrazone (col. 26, line 44). 
Regarding claim 27, Ko et al. teach when used as an herbicide, an additive commonly used in preparation of agrichemicals such as diluent, surfactant, dispersant, or adjuvant is mixed with a compound represented by Formula I (col. 22, lines 44-50).


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	Ko et al. do not specifically disclose the weeds are PPO resistant weeds.
	


Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)

It would have been obvious to one skilled in the art at the time of the invention to use the teaching of Ko et al. and apply the compound of formula (I) to PPO resistant weeds that are resistant to PPO-inhibiting herbicides except the compounds of formula (I).  Ko et al. teach the uracil compounds of formula (I) exhibit a wide herbicidal effect against not only grass weeds but also broadleaf weeds upon foliar treatment. One of ordinary skill in the art would have been motivated to use the compounds of formula (I) to control PPO resistant weeds that are resistant to PPO-inhibiting herbicides except the compounds of formula (I) because many of the weeds controlled by the compounds in Ko et al. are currently claimed. For example, Ko et al. teach that the compounds of formula (I) control Ambrosia artemisiifolia (ragweed); Acalypha australis (Asian copperleaf), and Amaranthus hybridus (smooth pigweed), which by Applicant’s admission in the original specification and in the original claims, are weeds that are resistant to PPO-inhibiting herbicides. Ambrosia artemisiifolia (ragweed); Acalypha australis (Asian copperleaf), and Amaranthus hybridus (smooth pigweed) are claimed in 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 8,193,198) as applied to claims 16, 19-22 and 24-28 above, and further in view of Tranel et al. (US 2007/0050863) and/or the Rousonelos Publication (2012, Weed Science, Rousonelos et al.).
Applicant’s Invention
Applicant claims a method for controlling the growth of PPO resistant weeds, which comprises contacting such weeds, parts of it, its propagation material or its habitat with compounds of formula (I)
    PNG
    media_image1.png
    149
    477
    media_image1.png
    Greyscale
, wherein the PPO resistant weeds are weeds, that are resistant to PPO-inhibiting herbicides except compounds of formula (I); and wherein the application of the compound of formula (I) is during and/or after the emergence of the PPO resistant weeds.

Determination of the scope of the content of the prior art
 (MPEP 2141.01)
The teachings of Ko et al. with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	Ko et al. do not specifically disclose the PPO resistant weeds contain a ΔG210 or R98L mutation in the Protox enzyme conferring resistance to PPO-inhibiting herbicides. It is for this reason Tranel et al. and the Rousonelos Publication are added as secondary references.
	Regarding claim 23, Tranel et al. teach the codon-deletion approach revealed by A. tuberculatus is instructive of an alternative approach to achieve resistance. The R biotype was found to be resistant to multiple chemical families of PPO inhibitors, albeit at different levels (Patzoldt, 2005), indicating that the ΔG210 mutation confers resistance to all PPO inhibitors (page 31-page 32, paragraph 165).


Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)

It would have been obvious to one skilled in the art at the time of the invention to combine the teaching of Ko et al., Tranel et al. and Rousonelos et al. and know that the PPO-resistant weeds would contain ΔG210 mutation or R98L mutation in the Protox enzyme conferring resistance to PPO-inhibiting herbicides based on the teachings of Tranel et al. and Rousonelos et al. It would have been obvious to one of ordinary skill in the art that the PPO-resistant weeds contain ΔG210 mutation in the Protox enzyme conferring resistance because Tranel et al. teach the R biotype was found to be resistant to multiple chemical families of PPO inhibitors, albeit at different levels indicating that the ΔG210 mutation confers resistance to all PPO inhibitors. Rousonelos et al. teach that a DNA-based assay was developed to identify the presence or absence of the common ragweed PPX2 R98L mutation. The R98L PPX2 mutation is the second mechanism identified for evolved resistance to PPO-inhibiting herbicides.
As such, based on these specific teachings it would have been obvious to one of ordinary skill in the art that any of the weeds that are taught by Ko et al., Ambrosia artemisiifolia (ragweed); Acalypha australis (Asian copperleaf), and Amaranthus hybridus (smooth pigweed), which would have PPO-resistance would also contain ΔG210 mutation and R98L mutation in the Protox enzyme conferring resistance to PPO-inhibiting herbicides because Tranel et al. and Rousonelos et al., specifically teach these mutations confer resistance to PPO-inhibiting herbicides. 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
Applicant's arguments filed July 16, 2021 have been fully considered but they are not persuasive. Applicant argues that Ko et al. do not teach PPO-resistant weeds. Applicant argues that Tranel et al. and the Rousonelos Publication do not teach a method for controlling PPO-resistant weeds. Applicant argues that surprisingly it has been found that compounds of formula (I) provide an efficient control against PPO resistant weeds, even though such weeds are found to have tolerance against other PPO-inhibiting herbicides. In response to Applicant’s argument, the examiner maintains that Ko et al. teach the uracil compounds of formula (I) 
    PNG
    media_image2.png
    127
    288
    media_image2.png
    Greyscale
exhibit a wide herbicidal effect against not only grass weeds but also broadleaf weeds upon foliar treatment. One of ordinary skill in the art would have been motivated to use the compounds of formula (I) to control PPO resistant weeds that are resistant to PPO-inhibiting herbicides except the compounds of Ambrosia artemisiifolia (ragweed); Acalypha australis (Asian copperleaf), and Amaranthus hybridus (smooth pigweed), which by Applicant’s admission in the original specification and in the original claims, are weeds that are resistant to PPO-inhibiting herbicides. Ambrosia artemisiifolia (ragweed); Acalypha australis (Asian copperleaf), and Amaranthus hybridus (smooth pigweed) are claimed in claims 20-22 and disclosed on page 16, lines 1-15 of the original specification. As such, following the prior art teaching that if the same compounds, compounds of formula (I), are applied to the same weeds, currently claimed, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, i.e., control of PPO-resistant weeds that are resistant to PPO-inhibiting herbicides except the compounds of formula (I). The reason or motivation to modify a reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. While there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention.
In response to Applicant’s argument regarding Tranel et al. and Rousonelos Publication, one of ordinary skill in the art would know that the PPO-resistant weeds would contain ΔG210 mutation or R98L mutation in the Protox enzyme conferring resistance to PPO-inhibiting herbicides based on the teachings of Tranel et al. and Rousonelos et al. It would have been obvious to one of ordinary skill in the art that the 
As such, based on these specific teachings it would have been obvious to one of ordinary skill in the art that any of the weeds that are taught by Ko et al., Ambrosia artemisiifolia (ragweed); Acalypha australis (Asian copperleaf), and Amaranthus hybridus (smooth pigweed), which would have PPO-resistance would also contain ΔG210 mutation and R98L mutation in the Protox enzyme conferring resistance to PPO-inhibiting herbicides because Tranel et al. and Rousonelos et al., specifically teach these mutations confer resistance to PPO-inhibiting herbicides. 
Regarding Applicant’s that surprisingly it has been found that compounds of formula (I) provide an efficient control against PPO resistant weeds, even though such weeds are found to have tolerance against other PPO-inhibiting herbicides, evidence of nonobviousness must be commensurate in scope with that of the claimed subject matter. Applicant claims a method for controlling the growth of PPO resistant weeds, which comprises contacting such weeds, parts of it, its propagation material or its habitat with compounds of formula (I)
    PNG
    media_image1.png
    149
    477
    media_image1.png
    Greyscale
, wherein the PPO resistant weeds are weeds, that are resistant to PPO-inhibiting herbicides except compounds of formula (I); and wherein the application of the compound of formula (I) is during and/or after the emergence of the PPO resistant weeds. The data provided in the original specification demonstrates that compound formula (I).1 provides 91% weed control of Amaranthus tamariscinus PPO resistant biotype 1 and 85% of Amaranthus tamariscinus PPO resistant biotype 2 when applied at 4 g/ha. The data also demonstrates that compound formula (I).1 provides 83% weed control of Amaranthus tamariscinus PPO resistant biotype 1 and 78% of Amaranthus tamariscinus PPO resistant biotype 2 when applied at 2 g/ha. See page 65, Table 2.
The data also demonstrates that compound formula (I).1 provides 95% weed control of Amaranthus tamariscinus PPO resistant biotype 3 that has confirmed to contain the ΔG210 mutation and 88% of Amaranthus tamariscinus PPO resistant biotype 4 that was confirmed to contain the ΔG210 mutation when applied at 4 g/ha. See pages 65-66, Table 3. Amaranthus tamariscinus PPO resistant biotype 1, Amaranthus tamariscinus PPO resistant biotype 2, Amaranthus tamariscinus PPO resistant biotype 3, and Amaranthus tamariscinus PPO resistant biotype 4 that was confirmed to contain the ΔG210 mutation are 4 types of Amaranthus tamariscinus PPO resistant weeds. These are a limited number of PPO resistant weeds. Compound (I).1 is one species of the compound of formula (I). It cannot be determined if all compounds of all PPO resistant weeds, as currently claimed, as demonstrated in the data in the original specification with compound (I).1 against Amaranthus tamariscinus PPO resistant biotype 1, Amaranthus tamariscinus PPO resistant biotype 2, Amaranthus tamariscinus PPO resistant biotype 3, and Amaranthus tamariscinus PPO resistant biotype 4 that was confirmed to contain the ΔG210 mutation. While Applicant does not have to show data that all compounds of formula (I) effectively control all PPO-resistant weeds, as currently claimed, Applicant has to provide enough data to provide a trend in the exemplified data. Applicant has not proven to provide a trend in the exemplified data which would allow the skilled artisan to reasonably extend the probative value thereof. See In re Kollmann and Irwin, 201 USPQ 193 (C.C.P.A. 1979). Applicant has not established nonobvious evidence that is commensurate in scope with that of the claimed subject matter.
The claims remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ANDRIAE M HOLT/           Examiner, Art Unit 1616                                                                                                                                                                                             
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616